 

 

POTLATCHDELTIC CORPORATION 2019 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD DEFERRAL ELECTION

 

 

NAME: EMPLOYEE NO.:  

 

INSTRUCTIONS:


You may elect to defer receipt of all or a portion of the shares of Common Stock
(“Shares”) that you may earn under each of your annual restricted stock unit
awards (“Awards”) granted to you pursuant to the PotlatchDeltic Corporation 2019
Long-Term Incentive Plan (the “Plan”) after December 31 of the calendar year
that you make this election (the “Effective Date”).  If you elect to defer
receipt of any portion of your Awards, you must elect the time and method of
payment below. Your election to defer receipt of the Shares that you may earn
under your Awards and the time and method of payment are binding and irrevocable
as of the Effective Date (and as provided below).  This election does not apply
to any special restricted stock unit awards granted to you outside of our annual
restricted stock unit program.  Capitalized terms not defined herein have the
meanings assigned to such terms under the Plan.

 

Please return this form to Sean Hoagland, Corporate Compensation, Spokane, by
December 31, [       ].


 

PART I – DEFERRAL ELECTION

 

A._____ I do not wish to elect any deferral at this time.


B._____ I elect that 50% of the Shares that I may earn under each of my Awards
be paid on each of the vesting dates thereunder (subject to the terms and
conditions of the Award) and the other 50% be deferred.

 

C._____ I elect deferral of 100% of the Shares that I may earn under each of my
Awards.


 

PART II -- PAYMENT TIMING AND METHOD

 

Check One

____First payment date within thirty (30) days following Separation from
Service.

____First payment date within thirty (30) days following age _____.

____First payment date within thirty (30) days following age 65.

 

Check One

____Equal Annual Installments ____Single Payment

____Number of Annual Installments (not to exceed 15 and commencing on the first
payment date)


 


By signing this Deferral Election, I acknowledge my understanding and acceptance
of the following:

 

•

Employment taxes (including FICA) will be withheld based on the Fair Market
Value of the Shares underlying my Awards determined as of the vesting date even
if I elect to defer receipt of the Shares beyond the vesting date.

•

My election to defer receipt of the Shares that I may earn under each of my
Awards is irrevocable as of each December 31 with respect to Awards granted in
the immediately following calendar year.

•

Any deferral made pursuant to this Deferral Election shall be in accordance with
the terms and provisions set forth herein as well as the Plan (including,
without limitation, Sections 6.3 and 15.5 thereunder) and the requirements of
Section 409A.  

•

My deferred Shares will be credited to a bookkeeping account only.  In the event
of the Company’s bankruptcy, my rights are unsecured and may be subordinated to
those of the Company’s creditors.

 

--------------------------------------------------------------------------------

 

 

 

•

The Company will withhold appropriate taxes (or require me to make satisfactory
arrangements to pay such taxes) on distributions made pursuant to the Plan and
this election as such distributions are made to me or my beneficiaries.


Signature:  _______________________________________Date: __________

 